[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________                        FILED
                                                                   U.S. COURT OF APPEALS
                                    No. 07-11799                     ELEVENTH CIRCUIT
                                                                         DEC 18, 2008
                              ________________________
                                                                      THOMAS K. KAHN
                                                                           CLERK
                      D.C. Docket No. 02-00249 CR-KOB-HGD

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellant,

                                           versus

DEWEY M. HAMAKER,
LINDA M. HAMAKER,
MORGAN CITY CONSTRUCTION, INC.,

                                                                 Defendants-Appellees.

                              ________________________

                     Appeals from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                   (December 18, 2008)

Before WILSON and COX, Circuit Judges, and FAWSETT,* District Judge.

PER CURIAM:


       *
         Honorable Patricia C. Fawsett, United States District Judge for the Middle District of
Florida, sitting by designation.
      The Government appeals the sentences imposed against the Defendants in this

case. More specifically, the Government contends that (1) the district court based the

Hamakers' 18 months custody sentences on improper factors and committed clear

error in applying the 18 U.S.C. § 3553(a) factors; and (2) the district court erred in

ordering each of the three Defendants to pay restitution in the amount of only

$178,500.00.

      Having carefully considered the briefs, and having had the benefit of oral

argument, the court concludes that the Government has not demonstrated reversible

error. The sentences imposed against each of the Defendants are affirmed in all

respects.

      AFFIRMED.




                                          2